Citation Nr: 0828837	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  04-02 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active service from February 1975 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which found that the veteran had not 
submitted new and material evidence to reopen his claims for 
service connection for an acquired psychiatric disorder, 
bilateral knee pain, and a low back pain.

In a December 2005 decision, the Board declined to reopen the 
veteran's claim for a psychiatric disorder and remanded the 
remaining issues for additional development.  The veteran 
appealed to the Court of Appeals for Veterans Claims (Court).  
In a February 2007 order, the Court granted the parties' 
Joint Motion for Remand and remanded the issue of whether new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for an acquired 
psychiatric disorder.

In an August 2007 decision the Board, in pertinent part, 
reopened the claims of entitlement to service connection for 
a right knee disability, a low back disability, and an 
acquired psychiatric disorder, and remanded the issues for 
additional development.  The case was subsequently returned 
to the Board for appellate consideration of those claims.


FINDINGS OF FACT

1.  A right knee disability was not manifest in service and 
is unrelated to service.

2.  A low back disability was not manifest in service and is 
unrelated to service.  

3.  An acquired psychiatric disorder was not manifest in 
service and is unrelated to service; schizophrenia and 
schizoaffective disorder were not manifest within one year of 
discharge.

CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  A low back disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, requests to reopen were received in 
April 2002 and January 2003, after the enactment of the VCAA. 
A letter dated in April 2003, prior to the initial 
adjudication of the veteran's applications to reopen, 
explained the evidence necessary to support a claim for 
service connection and described the meaning of new and 
material evidence. It also explained the how the evidence in 
the previously denied claims was deficient. It requested that 
the veteran identify any evidence that he thought would 
support his claim.

An additional April 2003 letter described actions that the RO 
had taken to obtain evidence.

A July 2004 letter asked the veteran to submit any evidence 
in his possession that pertained to his claim.

A January 2006 letter asked the veteran for evidence that had 
not been previously considered. It suggested various types of 
evidence that could be identified or submitted.

In June 2006 the veteran was apprised of the manner in which 
VA determines disability evaluations and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The appellant has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

	
        

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for psychosis if 
manifested to a compensable degree of 10 percent or more 
within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

        Low Back and Right Knee Disabilities

Service medical records show that low back muscle strain was 
assessed in August 1975, and the veteran was referred to 
physical therapy in October 1975 after continued complaints 
of back pain.  At that time, X-rays were negative.  Muscle 
strain was again assessed in August 1977 after the veteran 
fell while walking.  In March 1978 the veteran reported back 
pain since his high school days, when he participated in 
sports.  He had full range of motion and no paravertebral 
spasm.  There was no point tenderness.  The assessment was 
lumbar strain.

In June 1976 the veteran reported that his right knee gave 
out.  The impression was questionable sprained right knee or 
lax ligaments of the right knee.  The veteran complained of 
right knee pain in August 1976, and the provider suggested 
that the pain might be psychogenic.  In April 1978 the 
veteran complained of right knee pain.  The assessment was 
possible chondromalacia.

On discharge examination in December 1979, the veteran's 
lower extremities, spine, and other musculoskeletal were 
clinically normal.  No defects were noted, and the veteran 
was determined to be qualified for discharge.

A November 1987 examination report by D.J.F., M.D. indicates 
that a psychiatric evaluation was conducted, and that 
available medical records were also reviewed.  In that 
review, Dr. F. noted an emergency room report dated in July 
1981, following a motor vehicle accident which resulted in 
complaints of low back pain.  

A private treatment record dated in October 1997 reflects the 
veteran's complaint of pain shooting down his right leg and 
along his low back.  He reported that he had been lifting 
heavy trays and had to wrestle an inmate down in his work 
with the department of corrections, which caused some back 
problems.  The assessment was low back strain.  A November 
1997 record indicates probable herniated disc, and on follow-
up in December 1997, herniated disc was assessed.

On VA orthopedic examination in December 1999, the veteran's 
claims file was reviewed.  The veteran denied any acute 
injury of his back or knees in service, but reported that he 
was active with physical training and in intramural sports.  
Upon physical examination, the diagnoses were mechanical 
nonradicular low back pain and bilateral medial joint line 
tenderness of the knees.  The examiner concluded that the 
veteran's low back pain was not likely a result of his 
military service.  He noted that it did not appear to be 
physically disabling.  With respect to the veteran's knees, 
the examiner note that radiographic studies were consistent 
with the veteran's age and that it was possible that he had 
early arthritic changes even though they were not 
demonstrated radiographically.  He concluded that it was not 
likely that the veteran's knee pain was a result of service, 
noting that there was no history of acute trauma during 
service.

July 2002 reports from Open MRI of Loma Linda indicate 
protrusions of the L4-5 disc compromising the lateral 
recesses bilaterally and a central protrusion of the 
L5-S1 disc with no evidence of secondary neural compromise.  
An MRI of the veteran's right knee resulted in an impression 
of large joint effusion, medial and patello-femoral 
osteoarthritis, a small bone bruise in the lateral femoral 
condyle, large bone bruise in the lateral aspect of the 
proximal tibia, findings compatible with an anterior cruciate 
ligament tear, and a large medial meniscal tear.

An April 2003 report from Accucare Medical Group notes that a 
comprehensive physical examination was conducted.  The 
veteran's chief complaints were back and right knee pain.  He 
reported back and knee pain starting in service, due to 
physical training and participation in intramural sports.  
The provider noted a history of a back injury secondary to a 
motor vehicle accident in 1984 and low back strain in 1997 at 
work.  Following physical examination, the diagnoses were 
lumbar spine disc protrusion with radiculopathy, and right 
knee osteoarthritis and meniscus tear.  

A July 2003 report from Accucare Medical Group indicates that 
the provider reviewed service medical records.  He noted 
treatment for the veteran's back and knees during service, 
and that the veteran suffered further injuries after service.  
He opined that the veteran's current condition was connected 
to in-service injuries.  

A June 2004 report from Yin-Jia Gong Medical Corporation 
indicates that the veteran sustained an injury to his right 
knee while working as a security supervisor.  The impression 
was right knee pain, rule out anterior cruciate and meniscal 
tear.  Notably, the veteran's reported history included a 
back injury secondary to an auto accident in 1984 and low 
back strain in 1997 at work.

An October 2004 report from San Gabriel Valley Surgical 
Center indicates that the veteran underwent right knee 
surgery for a tear of the anterior cruciate ligament and a 
tear of the medial meniscus.  

In February 2006, Y.G., M.D. opined that the veteran's back 
and knee pain were directly related to injuries incurred in 
service.  

An October 2006 report from R.J.L., M.D. notes the veteran's 
report of knee symptomatology dating to service with 
subsequent reinjury in 2004.  Dr. L. indicated that the 
veteran's knee symptoms were related to injuries in service.  

A VA orthopedic examination was conducted in September 2007.  
The veteran's history was carefully reviewed.  The examiner 
noted complaints of back problems in service, to include pain 
after lifting a generator and an injury that occurred when a 
hitch gave away, at which time the veteran was treated with 
24 hours of bed rest.  He also noted that the veteran had 
been involved in a motor vehicle accident in 1984 and was 
diagnosed with low back strain at work in 1997.  The examiner 
noted that Dr. G. and Dr. L. had provided opinions suggesting 
that the veteran's right knee condition was related to 
service, but that they had not provided any rationale for 
their opinions.  He indicated that back and knee pain were 
aggravated by an injury at a grocery warehouse in August 2001 
and that the veteran had been treated by Acucare Medical 
Group from October 2001 to September 2002.  He noted that 
diagnoses from Acucare included lumbosacral spine disc 
protrusion and right knee osteoarthritis.  The examiner 
related that the veteran had sustained a significant injury 
to his right knee while working as security supervisor in 
Bloomington, Indiana in June 2004 and that testing revealed 
anterior cruciate ligament tear and chondromalacia, as well 
as meniscal tears.  Surgeries to the veteran's right knee in 
October 2004 and December 2006 were noted.  

Upon an in-depth examination, the diagnoses were moderate 
intervertebral disc syndrome of the lumbar spine, at L4-L and 
L5-S1, without evidence of radiculopathy; anterior cruciate 
and meniscal tears of the right knee; and mild traumatic 
arthritis of the right knee.  The examiner concluded that the 
veteran did not sustain significant injuries to his right 
knee or low back while in service.  He noted, however, that 
there was evidence of significant injury after service.  
Specifically, he indicated that the veteran began to have 
significant back pain after a motor vehicle accident in 1984 
and that he also had a work related injuries in 1997 and 
2001.  He opined that it was less likely than not that the 
veteran's current back condition was secondary to service or 
was related in any way to the muscle/lumbar strains 
experienced by the veteran during his period of active duty.  
He pointed out there was no record of treatment from service 
discharge in 1980 until the injury in 1984, and that there 
was no evidence of any significant injury to the veteran's 
low back in service.  

With respect to the veteran's right knee disability, the 
examiner concluded that it was less likely than not that it 
was related to service.  He observed that the veteran did not 
experience significant injuries to his right knee while on 
active duty, noting that the veteran returned quickly to full 
duty after each of the episodes of injury noted in his 
service medical records.  He pointed out that there was 
evidence of significant injury after service, specifically in 
2004.  He indicated that if the veteran had sustained a more 
severe injury to his right knee in service, the 
chondromalacic changes noted in the knee at the time of 
surgery would have been more severe as there would have been 
a 25 year history of activities since discharge.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection is not 
warranted for the claimed low back and right knee 
disabilities.  In this regard, the Board observes that while 
the record does reflect complaints referable to the veteran's 
low back and knee in service, there is little indication of a 
significant condition of the low back or right knee during 
service or for many years thereafter.  In fact, the veteran 
has not identified any evidence demonstrating such 
disabilities in service or for several years thereafter.

The Board observes that private providers have opined that 
the veteran's current low back and right knee disabilities 
are related to injuries in service.  However, the opinions 
provided by the private physicians do not provide any 
discussion underlying rationale.  There is nothing in the 
private physicians' statements to suggest that they have any 
reasoning for reaching their opinions or entering their 
statements.  A mere statement of opinion, without more, does 
not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
To the extent that the examiner has competence in this field, 
the opinion is accorded little probative value.

The Board also observes that VA examiners have opined that 
the veteran's current low back and right knee disabilities 
are not related to service.  Specifically, the December 1999 
VA examiner stated that there was no history of acute trauma 
in service and concluded that the low back and knee symptoms 
were not a result of service.  The September 2007 examiner, 
in his extremely detailed examination report, noted that 
there was no indication of significant injury to the 
veteran's low back in service, and that there was no 
indication of treatment between discharge in 1980 and an 
injury in 1984.  He also noted that the veteran did not 
experience any significant injuries to his right knee in 
service, and that he was quickly returned to full duty after 
each complaint of knee problems in service.  He noted that 
the veteran had sustained a severe injury in 2004, and if a 
more severe injury to his right knee had occurred in service, 
the chondromalacic changes observed at the time of surgery in 
2004 would have been more severe.  In both cases, the 
examiners reviewed the claims files, discussed the relevant 
findings therein, obtained a complete history from the 
veteran, and completed a thorough examination.  The 
examination included an in-depth discussion of the veteran's 
medical history following discharge from service.  There is 
no indication that the examiners were not fully aware of the 
veteran's medical history or that they misstated any relevant 
fact.  The Board thus finds that these opinions to be of 
significant probative value.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of the veteran's low back and right knee 
disabilities.  The most probative evidence demonstrates that 
these disabilities are not related to service.

The Board notes that the veteran has asserted that he has 
suffered from pain since service.  He is competent to report 
symptomatology and when it occurred.  The Court has noted 
that symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  However, the Court has also 
noted that in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, the assertions of symptoms during service and 
thereafter are in conflict with post-service treatment 
records which indicate that these claimed disabilities are 
related to post-service injuries.  In this case the veteran's 
assertions of tonicity and or continuity are not credible.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of the claimed low back and 
right knee disabilities, first manifested many years after 
service, is far to complex a medical question to lend itself 
to the opinion of a layperson.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
degenerative disc disease of the cervical spine, and there is 
no doubt to be resolved.

	Acquired Psychiatric Disorder

The veteran's service medical records reflect that he was 
assessed by psychiatry due to excessive drinking.  His 
hospital course was noted to be unsuccessful and follow-up 
counseling was prescribed.  The veteran revealed that he had 
been taking prescription drugs with alcohol and smoking 
marijuana.  The provider noted that the veteran had been 
reduced in rank due to various Article 15 proceedings and 
that a Court Martial was pending for assault.  The veteran 
was subsequently observed for a mental disorder, but none was 
found, according to a September 1979 clinical record cover 
sheet.  No significant mental illness was found on mental 
status evaluation in December 1979.  An undated physical 
profile record indicates passive aggressive personality 
disorder and episodic use of alcohol and drugs.  The veteran 
was recommended for administrative separation.  On separation 
examination in December 1979, although the veteran reported 
depression or excessive worry, he was determined to be 
psychiatrically normal and qualified for discharge.

Service personnel records show that the veteran was 
considered for administrative discharge due to unsuitability 
in January 1980.  He was noted to have been counseled five 
times but not Court Martialed.  The service personnel records 
also show that the veteran was subjected to Article 15 
proceedings for various infractions from July to September 
1979.

The September 1986 report of a private psychiatric evaluation 
and consultation by B.D.C., M.C. indicates a diagnostic 
impression of mixed emotional features as manifested by 
various physical symptoms.  Dr. C. noted that the veteran 
appeared to have an unremarkable past medical history and no 
previous treatment for mental and emotional problems.

A private hospitalization report dated in January 1987 
indicates that the veteran had been seeing a physician since 
September 1986 for problems with job related stress and 
nervous tension.  

A private psychiatric evaluation conducted in October 1987 
resulted in diagnoses of paranoia and mixed substance abuse, 
in remission.

A February 1994 assessment by C.H.C., Ph.D. indicates that 
Dr. C. did not review any medical, personnel, or employment 
records in making his evaluation of the veteran.  He 
indicated that psychological testing revealed that the 
veteran suspicious and distrustful, and was highly involved 
in a fantasy world.  The diagnoses were delusional disorder, 
persecutory type, and paranoid personality disorder.

An April 1994 VA treatment record indicates a diagnosis of 
organic mood disorder, depressed type.  Also noted were 
cocaine and alcohol dependence.

A VA discharge summary indicates that the veteran was 
hospitalized from June to July 1995.  The discharge diagnoses 
were cocaine, alcohol and cannabis dependence and post-
traumatic stress disorder (PTSD).  The summary does not 
discuss the basis of the PTSD diagnosis.  

A subsequent VA discharge summary indicates hospitalization 
from July to November 1995.  Discharge diagnoses were 
cocaine, alcohol, marijuana, and codeine dependence and 
noncombat PTSD.  

A private treatment record dated in July 1997 notes the 
veteran's report of increasing stress and ongoing alcoholism.  
The veteran described work stress, as well as personal 
stressors.  

The veteran was hospitalized in November 1997 at Columbia 
Ogden Regional Medical Center.  He was admitted directly to 
the alcohol and drug treatment center due to along history of 
crack/cocaine use, having previously been admitted to a 
psychiatric unit at another hospital for suicidal ideation.  
He was discharged against staff advice because he was 
uncooperative.

The veteran was hospitalized at a VA facility from March to 
April 1998.  The discharge summary indicates diagnoses of 
cocaine dependence, history of polysubstance abuse, history 
of alcohol dependence, and history of PTSD.  Antisocial 
traits were noted on Axis II.  The veteran's reported history 
included physical disability due to a herniated disc in 
October 1997.  The author noted that the veteran's first 
psychiatric hospitalization was in September 1979 in Korea, 
for alcohol and drug use, and that his most recent 
psychiatric hospitalization was in December 1997.  

The veteran was readmitted in April 1998, stating that he 
needed a long-term program.  Discharge diagnoses were crack 
cocaine dependence, history of polysubstance abuse, and PTSD.  
In June 1998 the veteran was again hospitalized, and was 
noted to present almost identically to his previous 
hospitalization. The diagnosis was crack dependence.  An 
August 1998 discharge summary indicates polysubstance abuse 
and dependence.  An October 1998 discharge summary indicates 
a discharge diagnosis of substance dependence, especially 
cocaine.  A December 1998 VA discharge summary indicates 
diagnoses of depression not otherwise specified and history 
of crack cocaine abuse.  

A September 1999 letter from a VA social worker indicates 
that the veteran became a resident of the West Los Angeles VA 
Medical Center (VAMC) Domiciliary in August 1999.  He noted 
that the veteran carried diagnoses of paranoid schizophrenia 
and non-combat PTSD, and that he had also been diagnosed with 
polysubstance abuse.  

An October 1999 determination by SSA indicates that the 
veteran was found to be disabled due to schizophrenic, 
paranoid, and other functional psychotic disorders.  No 
secondary diagnosis was noted.  

An April 2003 letter from the veteran's brother relates his 
observations of the veteran during his hospitalization during 
August 1979.  He noted that the veteran was depressed, sad 
and discouraged.  He also noted that the veteran was 
irritable, and that persistent anger and a tendency to 
respond to situations with anger and fighting followed.  He 
stated that the veteran had told him that his first sergeant 
was out to get him.  He related that on the veteran's second 
hospitalization in September 1979 the veteran displayed 
depression, as well as homicidal and suicidal thoughts and 
gestures.  

An August 2003 VA treatment record indicates that the veteran 
was interviewed and records were reviewed.  The provider 
noted the veteran's report of feeling persecuted in service, 
which led to violent explosive behaviors.  He also noted the 
veteran's report of having assaulted his company commander 
and trying to burn down a house.  The veteran identified 
current paranoid thoughts.  The Board notes that attempts 
were made by the RO to verify the veteran's report of having 
assaulted his commander, but that such attempts were 
unsuccessful.

A September 2003 report from S.W., Ph.D. indicates that Dr. 
W. began treating the veteran in August 2003 for anxiety, 
depression, and anger management issues.  He noted that he 
had been requested by the veteran to review his medical 
records and provide an opinion regarding whether the current 
symptoms were related to service.  He opined that there was a 
clear relationship.  He stated that in reviewing the 
veteran's records from the 1980s to the present, he found a 
consistent disturbance in his functioning through those many 
years.  He pointed out that the veteran's behavioral history 
in the service was highly aggressive and volatile, and opined 
that the history of violent impulsivity and paranoia were 
suggestive of emotional disturbance and instability.  Dr. W. 
provided a diagnosis of paranoid schizophrenia and indicated 
that the veteran's early stressors were his perception of 
discrimination.  He noted that the veteran's feelings 
intensified in Korea, and that his drug and alcohol use 
escalated.  He stated that given the violent nature of the 
subject history while in service, there appeared to be a 
clear relationship between the veteran's experience in 
service and his subsequent mental deterioration.  He 
concluded that the veteran developed a significant mental 
disorder in service, consistent with paranoid schizophrenia.  

An April 2005 treatment record by the veteran's attending 
physician notes that the veteran had a diagnosis of paranoid 
schizophrenia.  He noted that reportedly, the veteran 
received a diagnosis of passive-aggressive personality 
disorder in service.  He stated that such diagnosis was in 
error because the course of the mental illness in the 
veteran's case showed development of paranoid schizophrenia 
rather than a personality disorder.  

A VA psychiatric examination was carried out in September 
2007.  The examiner noted that the veteran's claims file was 
reviewed.  On review of the veteran's service records, he 
noted that the veteran had been hospitalized in September 
1979 for detoxification secondary to alcohol and drug use, 
with a diagnosis of habitual excess drinking.  He indicated 
that a September 1979 profile listed passive-aggressive 
personality disorder, but that the service medical records 
did not document such a diagnosis.  He also noted that a 
psychiatry report issued by the psychiatrist on duty later in 
September 1979 indicated that mental disorders were not 
found.  He stated that the veteran was seen at an emergency 
room in December 1979 for alcohol and drugs, having been 
brought in by friends.  He was given an emetic, which 
revealed red wine but no pills.  No mental health diagnosis 
was given at that time.  The examiner stated that, on review 
of the record, the first report of feelings of paranoia dated 
to 1982.  He also noted the veteran's report of such feelings 
in 1979, but pointed out that there was no documentation of 
reports of signs or symptoms of paranoia.  The examiner 
indicated that the veteran was followed for schizophrenia on 
an outpatient basis.  After an in-depth examination, the 
diagnoses were paranoid schizophrenia; rule out 
schizoaffective disorder, bipolar type; cocaine abuse in 
remission, and alcohol abuse in remission.  Personality 
disorder not otherwise specified with strong borderline, 
narcissistic, and antisocial traits was also noted.  The 
examiner indicated that his review did not indicate any 
connection between the veteran's schizoaffective disorder or 
schizophrenia and any injury or disease in service.  He 
concluded that there was no probability that either disorder 
was related to service.

A November 2007 record by a VA psychiatrist indicates that 
she and another provider had seen the veteran in October 
2007.  She noted that she agreed to review the veteran's 
medical records and write a statement.  She listed the 
veteran's symptoms.  She noted that while the entire service 
medical record was not available for review, she pointed out 
that in a December 1979 report of medical history, the 
veteran had indicated four hospital stays from September to 
December 1979.  She also noted the veteran's report of two 
suicide attempts during that period, and that he endorsed 
depression or excessive worry in December 1979.  She 
indicated that it was quite common for prodromal symptoms of 
chronic paranoid schizophrenia and schizoaffective disorder 
to involve depression and that use of substances including 
alcohol and drugs might be used as an attempt to self-
medicate.  She noted that in the veteran's case, he 
experienced depression, suicide attempts, and paranoia.  
Based on her review, she concluded that the veteran was 
likely experiencing prodromal symptoms of what was later 
diagnosed as chronic paranoid schizophrenia during service, 
and that the early phases of such illness was often missed 
diagnostically.    

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection is not 
warranted for an acquired psychiatric disorder.  In this 
regard, the Board observes that while the record does reflect 
behavioral problems in service, there is no indication of any 
diagnosis or treatment for any psychiatric disorder during 
service or for many years thereafter.  In fact, the veteran 
has not identified any evidence demonstrating a psychiatric 
disorder in service or for several years thereafter.  The 
Board notes that the September 1986 report of a private 
provider notes that the veteran had an unremarkable medical 
history and no previous treatment for mental and emotional 
problems.  Paranoia was not noted until the 1980s.

The Board notes that the September 2007 VA examiner 
determined that the veteran's current paranoid schizophrenia 
is not related to service.  He stated that mental disorders 
were not found in service, with the exception of a profile 
indicating passive-aggressive personality disorder.  He 
indicated that his review of the record revealed that 
paranoia was not reported until 1982, noting that the veteran 
currently reported such symptoms in 1979, but that there was 
no documentation of signs or symptoms of paranoia.  In 
conjunction with the comprehensive examination, this examiner 
reviewed the claims files, discussed the relevant findings 
therein, obtained a complete history from the veteran, and 
completed a thorough examination.  The examination included 
an in-depth discussion of the veteran's medical history 
following discharge from service.  There is no indication 
that the examiner was not fully aware of the veteran's 
medical history or that they misstated any relevant fact.  In 
fact, this examiner carefully accounted for the absence of 
any diagnosis of an acquired psychiatric disorder in service, 
and pointed out that the first reported symptoms of paranoia 
dated to 1982.  The Board thus finds this opinion to be of 
significant probative value.  

The Board observes that both private and VA providers have 
opined that the veteran's currently diagnosed acquired 
psychiatric disorders are related to service.  However, these 
opinions were not based on a review of the entire claims 
file, which encompasses several volumes.  The September 2003 
report from Dr. W. indicates that the veteran's history in 
service was highly aggressive and volatile, and that he had 
feelings of paranoia; however, the service records do not 
support those findings.  

In his April 2005 statement, an attending physician provided 
a diagnosis of paranoid schizophrenia and concluded that the 
diagnosis of passive-aggressive personality disorder in 
service was in error because the course of the mental illness 
showed development of paranoid schizophrenia rather than a 
personality disorder.  This provider's statement fails to 
account for the fact that, since service, the veteran has 
been diagnosed with various personality disorders in addition 
to the diagnoses of schizophrenia and schizoaffective 
disorder.  

Finally, a November 2007 statement by a VA psychiatrist 
indicates that she reviewed some of the veteran's medical 
records, to include his December 1979 endorsement of 
depression or excessive worry.  She did not discuss the 
report of the discharge examination, which reflects that the 
veteran was psychiatrically normal and qualified for 
discharge.  She also based her opinion on the veteran's 
report of two suicide attempts and reports of excessive 
alcohol use in service; as well as his reports of paranoia in 
service.  She concluded that the veteran experienced the 
prodromal symptoms of what was later diagnosed as chronic 
paranoid schizophrenia, and that the early phases of such 
illness were often missed diagnostically.  The Board again 
observes that the service records do not reflect symptoms or 
reports of paranoia.  It appears that this VA psychiatrist 
has based her conclusion, at least in part, on the veteran's 
report of symptoms and behavior in service.  This 
psychiatrist's statement also fails to account for the fact 
that while the veteran was treated for many years following 
service for disorders and problems relating to substance use, 
paranoia was not noted in the medical record the 1980s.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The Board has concluded 
that the most probative evidence demonstrates that an 
acquired psychiatric disorder was not manifest in service, 
and the currently diagnosed paranoid schizophrenia and 
schizoaffective disorders are not related to service.  

The Board has considered the veteran's lay assertions of 
paranoia and a suicide attempt; however, those claims are 
inconsistent with the record and are not credible.  A medical 
opinion that is based upon an inaccurate medical history is 
also inaccurate.  Accordingly, the medical opinion is 
accorded less probative value.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for an 
acquired psychiatric disability, and there is no doubt to be 
resolved.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


